            Case 1:20-cv-00497-RP Document 1 Filed 05/08/20 Page 1 of 12




                                 United States District Court
                                  Western District of Texas
                                       Austin Division

KIRK JOHNSTON,                                         §
                                                       §
       PLAINTIFF                                       §          CAUSE NO.
                                                       §
V.                                                     §
                                                       §
CHAD KROEGER, MICHAEL KROEGER,                         §
RYAN PEAKE, DANIEL ADAIR, WARNER                       §
MUSIC GROUP, ATLANTIC RECORDING                        §
CORP., ROADRUNNER RECORDS, INC.,                       §
WARNER/CHAPPELL MUSIC, INC., AND                       §
LIVE NATION ENTERTAINMENT, INC.                        §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Pursuant to the Federal Rules of Civil Procedure, Plaintiff Kirk Johnston (“Plaintiff” or

“Johnston”) hereby files this Original Complaint against Defendants Chad Kroeger, Michael

Kroeger, Ryan Peake, Daniel Adair, Warner Music Group, Atlantic Recording Corporation,

Roadrunner Records, Inc., Warner/Chappell Music, Inc., and Live Nation Entertainment. In

support hereof, Johnston hereby states the following:

                                      Nature of the Case

1.     This is an action for copyright infringement damages and injunctive relief in violation of

17 U.S.C. §101, et seq., arising from Defendants’ unauthorized reproduction, distribution and

public performance of the copyrighted musical composition Rock Star written by Plaintiff Kirk

Johnston.

                                             Parties

2.     Kirk Johnston is an individual resident of Harris County, Texas.

3.     Chad Kroeger is an individual resident of Canada who performs music as part of a band

known as “Nickelback” (collectively with Defendants Peake, M.Kroeger and Adair referred to as

                                          Page 1 of 12
          Case 1:20-cv-00497-RP Document 1 Filed 05/08/20 Page 2 of 12




the “Nickelback Defendants”). Kroeger is credited as a co-writer/co-composer of Rockstar and is

a feature performer on the infringing sound recording Rockstar on Nickelback’s Album All the

Right Reasons. The Nickelback Defendants including Kroger have publicly performed the

infringing work and/or authorized the reproduction, distribution and public performance of the

infringing work.

4.     Ryan Peake is an individual resident of Canada who performs music as part of a band

known as “Nickelback.” Peake is credited as a co-writer/co-composer of Rockstar and is a

feature performer on the infringing sound recording Rockstar on Nickelback’s Album All the

Right Reasons. The Nickelback Defendants including Peake have publicly performed the

infringing work and/or authorized the reproduction, distribution and public performance of the

infringing work.

5.     Michael Kroeger is an individual resident of Canada who performs music as part of a

band known as “Nickelback.” M.Kroeger is credited as a co-writer/co-composer of Rockstar and

is a feature performer on the infringing sound recording Rockstar on Nickelback’s Album All the

Right Reasons. The Nickelback Defendants including M.Kroeger have publicly performed the

infringing work and/or authorized the reproduction, distribution and public performance of the

infringing work

6.     Daniel Adair is an individual resident of Canada who performs music as part of a band

known as “Nickelback.” Adair is credited as a co-writer/co-composer of Rockstar and is a

feature performer on the infringing sound recording Rockstar on Nickelback’s Album All the

Right Reasons. The Nickelback Defendants including Adair have publicly performed the

infringing work and/or authorized the reproduction, distribution and public performance of the

infringing work.



                                         Page 2 of 12
           Case 1:20-cv-00497-RP Document 1 Filed 05/08/20 Page 3 of 12




7.     Warner Music Group (“WMG”) is a Delaware corporation that maintains an office in

New York City, New York. WMG engages in, among other things, the business of

manufacturing, distributing and licensing of sound recordings. WMG has reproduced, distributed

and authorized the public performance of the infringing work. WMG is authorized to do business

in the state of Texas.

8.     Atlantic Recording Corporation (“Atlantic”) is a record company engaged in the

business of developing artists, and in the business of creating, manufacturing, selling, and

distributing musical works compositions and musical sound recordings. Atlantic is organized

and existing under the laws of the state of Delaware, with a principal place of business in New

York City, New York. Atlantic is a subsidiary of WMG and is authorized to do business in the

state of Texas.

9.     Roadrunner Records, Inc. (“Roadrunner”) is a corporation organized and existing under

the laws of the state of New York, with a principal place of business in New York City, New

York. Roadrunner is a subsidiary of Atlantic (and therefore, WMG) and is authorized to do

business in the state of Texas. Upon information and belief, Roadrunner Records distributes the

infringing work by and through a distribution agreement between itself and Atlantic and/or

WMG.

10.    Warner/Chappell Music, Inc. (“Warner/Chappell”) is a global music publishing company

that is involved in the acquisition of rights to, and licensing of, musical compositions (as

opposed to recordings) from songwriters, composers or other rights holders. Warner/Chappell is

organized and existing under the laws of the state of Delaware, with a principal place of business

in Santa Monica, California. Warner/Chappell is a subsidiary of WMG and is authorized to do

business in the state of Texas. Upon information and belief, Warner/Chappell is the owner of the



                                          Page 3 of 12
          Case 1:20-cv-00497-RP Document 1 Filed 05/08/20 Page 4 of 12




copyright for the Nickelback song “Rockstar,” which administers the copy right on behalf of the

Nickelback Defendants.

11.    Live Nation Entertainment, Inc. (“Live Nation”) advertises, markets and sells its services

in the state of Texas to individuals, businesses, and other vendors. Furthermore, on information

and belief, Live Nation Entertainment has two offices in Texas. It also offers its services through

a public-facing website, accessible to Texas residents and businesses, that is not merely passive.

On information and belief, Live Nation has promoted and continues to promote live concerts for

WMG and the Nickelback Defendants, including performance of the infringing Rockstar song.

                                     Jurisdiction and Venue

12.    The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §1331

and §1338(a) because this case arises under the Copyright Act and the Copyright Revision Act of

1976, 17 U.S.C. § 101 et. seq.

13.    Venue is proper in this district under 28 U.S.C. §1400(a) because the Defendants or their

agents “may be found” in the Western District of Texas, i.e., because the Court has personal

jurisdiction over Defendants in the Western District of Texas. Personal jurisdiction exists over

each of the Defendants under the Texas long arm statute, Tex. Civ. Prac. & Rem. Code §17.042,

because Defendants have directed their infringing activities and marketing of same to Texas

residents, and because they have repeatedly and consistently placed the infringing work into the

stream of commerce knowing that Texas residents would be able to purchase it during the time

period for which damages are sought. Defendants have also performed the infringing work at

least twenty (20) times in the state of Texas, including numerous occasions in this District, and

therefore, have knowingly and intentionally benefitted from the availability of a particular state's

market for their infringing work. Individually and collectively, Defendants’ actions have resulted



                                           Page 4 of 12
           Case 1:20-cv-00497-RP Document 1 Filed 05/08/20 Page 5 of 12




in systematic and continuous contacts with the state of Texas such as to confer specific and/or

general personal jurisdiction over Defendants in the Western District of Texas.

                                     Ownership of Rock Star

14.      Johnston is an accomplished guitarist and songwriter who performed original

compositions with a band known as Snowblind Revival beginning in 1997 and through the early

2000s.    Unlike Nickelback’s hard rock sound, Snowblind Revival would be considered an

alternative rock band with more indie/eclectic roots.

15.      While he was a member of Snowblind Revival, Johnston wrote and created the musical

composition Rock Star in 2001. Johnston’s musical composition Rock Star contains

copyrightable subject matter under the copyright laws of the United States. Johnston has also

registered a copyright in the musical composition Rock Star with the United States Copyright

Office, with an effective date of December 8, 2019, issued under certificate number PA 2-216-

632. At all relevant times, Johnston has been the sole owner of the copyright.

16.      In the late 1990s and early 2000s, Snowblind Revival experienced some critical acclaim

and commercial success. As an up and coming band during this time, Snowblind Revival met

with the A&R (Artists and Repertoire) representatives of nearly every major recording label in

the United States. As part of its pitch to get signed, Snowblind Revival presented their music to a

broad variety of labels, including Universal Music Group, Columbia Records, Maverick

Records, Atlantic Records, Arista Records, Sony Music Group and Warner Music Group. The

general feedback from the executives from these labels was very positive about the band, but

most particularly about Johnston’s composition Rock Star. One executive described Rock Star as

the band’s most “radio friendly song”; another executive offered an opinion that it was the type

of hit song that could launch a career.



                                           Page 5 of 12
          Case 1:20-cv-00497-RP Document 1 Filed 05/08/20 Page 6 of 12




17.    In 2000, Snowblind Revival performed in venues around the country, including but not

limited to live shows in Los Angeles, CA, Austin, TX, Lexington, KY, Nashville, TN and New

York City. Snowblind Revival also traveled to New York City in 2001 to perform at the

Continental Ballroom and to introduce their music to the various labels. Prior to traveling to New

York, Snowblind Revival recorded Rock Star and three other original songs on a mobile 12 track

studio. The recordings were engineered by the band’s drummer, Wes Korner, and a master disc

was printed off the studio equipment in or about August 2001. From that master disc, 15 CDR’s

were burned using Johnston’s home computer and sent to the various record labels with a press

kit as well as showcase dates and times. WMG as well as other labels including Atlantic

Records, Sony, Universal and Columbia, received a copy of Johnston’s Rockstar during this time

and through this process.

18.    As a result of Snowblind Revival’s marketing efforts, including the distribution of Rock

Star directly to the A&R representatives of Defendants Atlantic and WMG, Defendants had

direct access to Johnston’s musical composition Rock Star.

19.    Due to the contraction of the music industry after 9/11, Snowblind Revival was

unsuccessful in their efforts to obtain a major recording label deal at this time. Although

Snowblind Revival did not formally disband, the band took a long hiatus until approximately

2018, discussed in paragraph 29 below.

                            Defendants’ Infringement of Rock Star

20.    In January 2005, Defendants commercially released the musical composition and sound

recording, Rockstar by the band Nickelback as part of its album All the Right Reasons. On

information and belief, Defendants Chad Kroeger, Mike Kroeger, Ryan Peake and Daniel Adair

are each credited as the composers/songwriters for Rockstar.



                                          Page 6 of 12
           Case 1:20-cv-00497-RP Document 1 Filed 05/08/20 Page 7 of 12




21.    Since its debut in 2005 and re-release in 2007, All the Right Reasons has achieved a fair

degree of commercial success (if not critical scorn). As of December 2015, All the Right Reasons

had sold nearly 8 million copies in the United States and 14.5 million copies worldwide. It is

estimated that All the Right Reasons has generated in excess of $250,000,000 in revenue for

Defendants.

22.    One of the significant reasons for the album’s commercial success was Rockstar, which is

the biggest selling single on the album. Rockstar has sold over 4.5 million copies and was one of

the top selling songs of the first decade of this century. Documentary evidence reflects that

Nickelback has performed Rockstar live in concert hundreds of times since its debut in 2005

(including at least 20 times in the state of Texas).

23.    A substantial amount of the music in Rockstar is copied from Johnston’s original

composition Rock Star. Specifically, substantial portions of the tempo, song form, melodic

structure, harmonic structures, and lyrical themes were copied from Johnston’s original work.

Ironically, Nickelback’s Rockstar even includes a lyrical reference to the common industry

practice of using unknown songwriters to ghost write songs for popular bands, and then taking

credit for such songs (i.e., “Get washed-up singers writin' all my songs”) (emphasis added).

24.    The music and lyrical themes of Nickelback’s Rockstar are not the product of

independent creation.

25.    The music and lyrical themes of Nickelback’s Rockstar is substantially, strikingly similar

to Johnston’s Rock Star. The portions copied are both quantitatively and qualitatively substantial

to the copyrightable elements of Johnston’s Rock Star, individually and in combination.




                                            Page 7 of 12
             Case 1:20-cv-00497-RP Document 1 Filed 05/08/20 Page 8 of 12




26.    Defendants never sought or obtained permission from Plaintiff to use Johnston’s Rock

Star in creating, producing, recording, distributing, selling, broadcasting, or publicly performing

Rockstar.

27.    Plaintiff never gave any of the Defendants permission, consent, or a license to use

Johnston’s Rock Star for any purpose, including but not limited to the creation of any derivative

work based on Johnston’s Rock Star.

28.    As alleged above, Defendants have licensed, reproduced, copied, distributed, sold,

broadcast, publicly performed and/or authorized the reproduction, distribution and public

performance of Nickelback’s infringing composition, sound recording and audio-visual

recording of Rockstar, and continue to infringe Johnston’s Rock Star, in numerous ways

including but not limited to the following:

       (a)      Selling the album All the Right Reasons to the public through numerous online

retailers and through retail stores throughout the country;

       (b)      Providing a digital version of Rockstar to, among other services, iTunes, Apple

Music, Amazon Music, Prime Music, Google Play Music, Spotify, Pandora, YouTube Music,

Sirius XM, and other e-music providers, for purchase and/or subscription-based download and/or

streaming by consumers; and

       (c)      Performing Rockstar as part of the setlist for the upcoming All The Right Reasons

Tour (celebrating the 15th anniversary of the All The Right Reasons album), scheduled to kick off

June 19, 2020 in Raleigh, NC (with tour dates including Dallas, TX and Houston, TX on Sept. 3-

4, 2020).




                                              Page 8 of 12
          Case 1:20-cv-00497-RP Document 1 Filed 05/08/20 Page 9 of 12




                                          Discovery Rule

29.    In 2018, the living members of Snowblind Revival reunited and undertook to reproduce

some of their songs, including Johnston’s Rock Star. At this time, and for the first time, Plaintiff

discovered that his original composition Rock Star was copied by Nickelback. Prior to 2018,

Johnston had never heard Nickelback’s Rockstar and was unaware of the similarities between the

two songs.

30.    Accordingly, Plaintiff is entitled to damages dating back to Defendants’ initial

infringement in January 2005.

                           Infringement Outside of the United States

31.    Defendants stole and otherwise misappropriated Johnston’s Rock Star in the United

States, and ultimately exploited their infringement throughout the world. Defendants’ non-U.S.

revenues relating to Nickelback’s Rockstar stem directly from its domestic acts of copyright

infringement, such that Defendants’ global infringing sales violate the U.S. Copyright Act

pursuant to the predicate act doctrine.

32.    Plaintiff Johnston wrote and created the musical composition Rock Star in the United

States, and undertook all relevant activities to commercialize Rock Star within the United States.

Defendants’ infringement of Rock Star affected commerce within the United States.

33.    Defendants WMG, Atlantic Records, Roadrunner Records, Warner/Chappell, and Live

Ntion L.P. are based in the United States, and, on information and belief, Nickelback has

substantial contacts with the United States. The Copyright Act reaches Defendants’ infringing

acts, no matter where they are deemed to have been committed.




                                           Page 9 of 12
         Case 1:20-cv-00497-RP Document 1 Filed 05/08/20 Page 10 of 12




                                      First Cause of Action

                        Copyright Infringement, 17 U.S.C. §101 et. seq.

34.    Plaintiff incorporates by reference the allegations of paragraphs 1-33 herein.

35.    Defendants’ reproduction, distribution, sale, and/or public performance of the infringing

work, as well as the authorization of same, continues despite the fact that they have been placed

on written notice of infringement. Such reproduction, copying, sale, distribution and public

performance infringes on Plaintiff’s exclusive rights under the Copyright Act.

36.    Defendants further infringed Plaintiff’s copyrighted work by reproducing, distributing,

and/or publicly performing the infringing work to the public outside of the United States, based

on the predicate act of copyright infringement in the United States.

37.    Defendants’ acts and conduct complained of herein constitute federal copyright

infringement in violation of 17 U.S.C. § 501 et seq.

38.    Defendants acted with knowledge and/or reckless disregard of Plaintiff’s rights such that

their acts of copyright infringement as alleged above were, and continue to be, willful,

intentional and malicious.

39.    As a direct and proximate result of Defendant’s wrongful conduct, Plaintiff has suffered

damages and will continue to suffer damages for their continuing infringement of same.

40.    Due to Defendants’ infringing and unlawful acts, Plaintiffs have suffered general and

special damages in an amount to be established at trial.

41.    Due to Defendants’ infringing and unlawful acts, Defendants have obtained direct and

indirect profits they otherwise would not have realized but for their infringement of the

copyrighted work. As such, Plaintiffs are entitled to disgorgement of Defendants’ profits directly




                                          Page 10 of 12
          Case 1:20-cv-00497-RP Document 1 Filed 05/08/20 Page 11 of 12




and indirectly attributable to Defendants’ infringement of the copyrighted work in an amount to

be established at trial.

42.     To the extent allowable under law, Plaintiff also requests recovery of its reasonable and

necessary attorneys’ fees expended to pursue this cause of action against Defendants.

                                     Demand for Jury Trial

43.     Plaintiff requests a trial by jury on all claims and causes of action asserted in its

Complaint against Defendants.

                                        Prayer for Relief

        WHEREFORE, PREMISES CONSIDERED, Plaintiff Kirk Johnston hereby prays that

the Court enter judgment in his favor and against Defendants on all claims and causes of action

asserted herein, as follows:

        (1)     Judgment in favor of Plaintiff that Defendants have violated the Copyright Act for

willfully infringing the copyrighted composition Rock Star;

        (2)      Issuance of an award of monetary damages sufficient to compensate Plaintiff for

the injuries suffered as a result of Defendant’s wrongful conduct;

        (4)     Issuance of an award of Defendant’s profits and unjust enrichment realized from

their infringement and other wrongful conduct;

        (5)     All such other and further relief as to which they may be entitled, including but

not limited to plaintiff’s costs and reasonable attorneys’ fees recoverable under law.




                                          Page 11 of 12
 Case 1:20-cv-00497-RP Document 1 Filed 05/08/20 Page 12 of 12




Dated: May 8, 2020

                            Respectfully Submitted,


                            LAW OFFICE OF SESHA KALAPATAPU


                            By: s/ Sesha Kalapatapu
                                    Sesha Kalapatapu
                            2929 Allen Parkway, Suite 200
                            Houston, TX 77019
                            Telephone: 832.398.1771
                            Fax: 713.574.4719
                            Email: sesha@sktexaslaw.com


                            JONES WALKER LLP


                            By: s/ Jeffrey J. Phillips
                                    Jeffrey J. Phillips
                            881 Main Street, Suite 2900
                            Houston, TX 77002
                            Telephone: 713.437.1864
                            Fax: 713.437.1810
                            Email: jphillips@joneswalker.com




                          Page 12 of 12
